DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/29/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (Inorg. Chem.  2003, 42, page 2821) as set forth in the Non-Final Rejection filed 07/06/21 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
3.	In view of the Applicant’s amendments, Claims 25 and 30-38 have been rejoined.

4.	Claims 1, 7-10, 25, 30-38, and 41 are pending.  No claims have been withdrawn from consideration. 

Examiner’s Note
5.	The Examiner has relied on national phase publication US 2018/0053901 A1 as the English equivalent of WIPO publication WO 2016/158540 A1 (herein referred to as “Yoshida et al.”).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 25, 30-32, 34, 35, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (WO 2016/158540 A1).
	Yoshida et al. discloses an organic electroluminescent (EL) comprising a pair of electrodes, interposed therein a light-emitting layer comprising the following fluorescent compound:

    PNG
    media_image1.png
    343
    374
    media_image1.png
    Greyscale

ortho), and n2 = 3 of Applicant’s general formula 201; R1-2 = aryl group (phenyl) bonded to each other to form a ring of Applicant’s General formula D-1; Z1-2 = aryl group (phenyl) and X1 = X2 = N, X3 = CH of Applicant’s General formula A-1.  Yoshida et al. further discloses the presence of a second fluorescent compound in the light-emitting layer, which is present at 1-10 mass % (Abstract; [0175]). 
	It is also the position of the Office that the above compound as disclosed by Yoshida et al. would inherently read on the photophysical parameters and recited by the Applicant.  Evidence is provided by the fact that the above compound is fully encompassed by Applicant’s General formula 201 comprising N-carbazolyl and phenyl-substituted pyrimidinyl groups, both of which are the Applicant’s preferred electron-donating and electron-withdrawing groups for the π-conjugated compound, respectively (see [0045], [0172], [0184]-[0185] of the Applicant’s national phase publication); notice also that the above compound as disclosed by Yoshida et al. is merely a positional isomer of Applicant’s preferred inventive compound T-176 (see page 43 of the Applicant’s national phase publication) and thus can be expected to have highly similar chemical and physical properties.

8.	Claims 25, 30-33, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (JP 2009-182088 A).
	Oshiyama et al. discloses the following compound:

    PNG
    media_image2.png
    208
    202
    media_image2.png
    Greyscale

(page 20) such that A = nitrogen-containing aromatic six-membered ring group (pyrimidine), n1 = 3, D = alkyl group (methyl) (all located ortho), and n2 = 3 of Applicant’s General formulae 201 and 202; X1 = X3 = nitrogen, X2 = CH, and Z1-2 = hydrogen of Applicant’s General formula A-1.  Oshiyama et al. discloses an organic electroluminescent (EL) device comprising its inventive compounds in the light-emitting layer and is used as host material (Abstract; [0132]-[0133]).  The host compound is in combination with a (fluorescent or phosphorescent) dopant at 0.1-1% by mass ([0136]-[0139]).
It is also the position of the Office that the above compound as disclosed by Oshiyama et al. would inherently read on the photophysical parameters and recited by the Applicant.  Evidence is provided by the fact that the above compound is fully encompassed by Applicant’s General formula 201 comprising methyl and pyrimidinyl groups, both of which are the Applicant’s preferred electron-donating and electron-withdrawing groups for the π-conjugated compound, respectively (see [0082] and [0184] of the Applicant’s national phase publication).

Allowable Subject Matter
9.	Claims 1, 7-10, and 41 are allowed.  Furthermore, Claims 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Yoshida et al. (WO 2016/158540 A1), which discloses (among others) the following fluorescent compound for use in an organic electroluminescent (EL) device (Abstract):

    PNG
    media_image3.png
    319
    398
    media_image3.png
    Greyscale

(page 26).  However, it is the position of the Office that neither Yoshida et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the π-conjugated compounds as recited by the Applicant, particularly in regards to the nature of the specific substituent groups on the benzene ring.

Response to Arguments
10.	Applicant’s arguments on pages 11-13 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAY YANG/Primary Examiner, Art Unit 1786